Exhibit 10.3

COLEMAN HIGHLINE

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (this "Second Amendment") is made and
entered into as of April 30, 2019 (the "Second Amendment Effective Date"), by
and between CAP OZ 34, LLC, a Delaware limited liability company ("Landlord"),
and ROKU, INC., a Delaware corporation ("Tenant").

R E C I T A L S :

A.Reference is hereby made to that certain Office Lease dated as of August 1,
2018 between Landlord and Tenant (the "Original Lease"), as amended by that
certain First Amendment to Office Lease dated as of November 14, 2018 (the
"First Amendment" and, together with the Original Lease, collectively, the
"Existing Lease").

B.Pursuant to the Existing Lease, Tenant is currently leasing from Landlord a
total of 380,951 RSF, as further set forth in Exhibit A to the Existing Lease,
consisting of (i) the entirety of the 194,790 RSF of that certain six (6)-story
building ("Building 3") to be located at 1173 Coleman Avenue, San Jose,
California 95110, (ii) the entirety of the 163,272 RSF of that certain five
(5)-story building ("Building 4") to be located at 1167 Coleman Avenue, San
Jose, California 95110 and (iii) the entirety of the 22,889 RSF of that certain
three (3)-story amenities building ("Building A2") to be located at 1161 Coleman
Avenue, San Jose, California 95110. Building 3, Building 4, and Building A2 are
collectively referred to herein as the "Buildings."

C.Tenant also currently leases within the Project the entirety of that certain
six (6)-story building located at 1155 Coleman Avenue, San Jose, California
95110, commonly known as Building Two ("Building 2"), pursuant to that certain
Office Lease, dated August 1, 2018, by and between CAP PHASE 1, LLC, a Delaware
limited liability company ("CAP"), an affiliate of Landlord, as landlord, and
Tenant, as tenant, as amended by that certain First Amendment to Office Lease,
dated as of November 6, 2018 (collectively, the "Building 2 Lease").
Concurrently herewith, Tenant and CAP are entering into an amendment to the
Building 2 Lease.

D.Additionally, concurrently herewith, Tenant is assuming from 8x8, Inc., a
Delaware corporation ("8x8"), the tenant's interest in and to that certain
Coleman Highline Office Lease, dated as of January 23, 2018, with CAP, as
landlord, for the lease of the entirety of that certain five (5) story building
located at 1143 Coleman Avenue, San Jose, California, commonly known as Building
One ("Building 1") situated within the Project, pursuant to that certain
Assignment and Assumption of Lease, Landlord's Consent and First Amendment of
Lease dated of even date herewith.

E.Landlord and Tenant now desire to amend the Existing Lease to, among other
things, (i) extend the date by which Tenant must utilize the Tenant Improvement
Allowance; and (ii) approve the construction of the Skybridge (as that term is
defined in Section 5 below); and (iii) modify various other terms and provisions
of the Existing Lease, all as hereinafter provided.

A G R E E M E N T

NOW THEREFORE, in consideration of the foregoing recitals (which are hereby
incorporated herein by this reference) and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Existing Lease unless expressly superseded
by the terms of this Second Amendment.

 

 

COLEMAN HIGHLINE

 

1173, 1167 & 1161 Coleman Avenue

 

Building 3, 4 and A2

-1-

Roku, Inc.

 

--------------------------------------------------------------------------------

2.Tenant Improvement Allowance. The final sentence of Section 2.1 of Exhibit B
attached to the Original Lease is hereby deleted in its entirety and replaced
with the following:"Any unused portion of the portion of the Tenant Improvement
Allowance attributable to the Building 3 Premises remaining as of April 20, 2020
(the "Building 3 Premises TIA Deadline") shall remain with Landlord, and Tenant
shall have no further right thereto; provided however, that if the Delivery Date
for the Building 3 Premises has not occurred on or before September 24, 2019
(except only if such delay is as a result of and directly related to Landlord’s
construction of the Skybridge Work), then the Building 3 Premises TIA Deadline
shall be extended by one (1) day for each day following September 24, 2019 until
the Delivery Date for the Building 3 Premises has occurred. Any unused portion
of the portion of the Tenant Improvement Allowance attributable to the Building
4 Premises remaining as of April 20, 2020 (the "Building 4 Premises TIA
Deadline") shall remain with Landlord, and Tenant shall have no further right
thereto; provided however, that if the Delivery Date for the Building 4 Premises
has not occurred on or before September 24, 2019 (except only if such delay is
as a result of and directly related to Landlord’s construction of the Skybridge
Work), then the Building 4 Premises TIA Deadline shall be extended by one (1)
day for each day following September 24, 2019 until the Delivery Date for the
Building 4 Premises has occurred."

3.Generator. If Tenant elects to replace the existing generator in the Building
with a new generator up to 500kW, as contemplated in Section 4(o) of Schedule
1-B to Exhibit B of the Original Lease, the parties acknowledge and agree that
such new generator will be part of the "Building Systems," as that term is
defined in Section 7.1 of the Original Lease, but shall not be covered by
"Landlord's Warranty," as that term is defined in Section 1.1.1 of the Original
Lease.

4.Right of First Offer. As of the Second Amendment Effective Date, Section 1.2
of the Original Lease (inclusive of Subsections 1.2.1 through 1.2.7 of the
Original Lease) shall be deleted in its entirety and shall be of no further
force or effect whatsoever. The parties acknowledge that Tenant and Cap Tranche
2, LLC (an affiliate of Landlord) have previously entered into and recorded that
certain Right of First Offer Agreement dated as of August 1, 2018 and recorded
on August 16, 2018 in the Official Records of Santa Clara County as Document No.
24004815 (the "ROFO Agreement"). The ROFO Agreement is hereby terminated and
promptly following the mutual execution and delivery of this Second Amendment,
Tenant shall enter into and deliver to Landlord a termination of the ROFO
Agreement in form and substance reasonably satisfactory to Landlord.

5.Skybridge. Landlord shall construct a pedestrian bridge (the "Skybridge")
connecting the fifth (5th) floor of Building 3 to the fifth (5th) floor of
Building 4, as depicted on Exhibit 1 attached hereto, and in accordance with the
plans and specifications described on Exhibit 2 attached hereto. The Skybridge
shall be constructed in a good and workmanlike manner, and in compliance with
Applicable Laws for unoccupied space as of the Second Amendment Effective Date
to the extent required to allow Tenant, subject to Tenant's construction of the
Tenant Improvements in accordance with Applicable Laws, to obtain a certificate
of occupancy or its legal equivalent allowing the legal occupancy of the
Premises for the Permitted Use.

5.1.Use of Skybridge. For so long as Tenant leases the entirety of the fifth
(5th) floors of both Building 3 and Building 4, Tenant shall have the exclusive
right to use the Skybridge, and the Skybridge shall be treated as part of the
Premises for all purposes under the Lease, except that the rentable square
footage of the Skybridge shall not be included in the total rentable square
footage of the Premises, and further provided that the structural components of
the Skybridge shall be part of the Building Structure. Tenant shall not install
any signage on the exterior of the Skybridge, or on the interior of the
Skybridge that is visible from the exterior of the Skybridge.

5.2.Construction of Skybridge. Landlord shall diligently design, engineer,
obtain all required permits for and construct the Skybridge (the "Skybridge
Work"). Landlord shall have no liability whatsoever to Tenant relating to or
arising from Landlord's inability or failure to cause all or any portion of the
Skybridge to be constructed if such failure results from Landlord's failure to
obtain the necessary permits and governmental approvals for the performance of
the Skybridge Work unless such failure is directly the result of Landlord's
failure to make reasonable good faith efforts to obtain such permits and
approvals. The completion of the Skybridge shall not be a requirement for
Delivery Condition or Final Condition, and furthermore the Delivery Date and
Final Condition Date shall be deemed to occur on the dates that the same would
have occurred, solely but for the performance of the Skybridge Work.
Specifically, (i) the performance of the Skybridge Work will require certain
sections of glass on the exterior of the Buildings to not be installed until
completion of the Skybridge Work (or to be installed and then removed or
modified as part of the Skybridge Work), which may impact Landlord's ability to
obtain a CofO for the Base, Shell and Core, and, accordingly, Landlord shall be
deemed to have obtained obtain a CofO for the Base, Shell and Core on the date
Landlord would have obtained a CofO for the Base, Shell and

 

 

COLEMAN HIGHLINE

 

1173, 1167 & 1161 Coleman Avenue

 

Building 3, 4 and A2

-2-

Roku, Inc.

 

--------------------------------------------------------------------------------

Core, solely but for the glass not being installed or being installed and then
removed and (ii) completion of site work in the areas of the utility yard,
sculpture garden and arrival court may be delayed due to staging for and
construction of the Skybridge, and none of the foregoing shall result in any
Landlord Caused Delay or the occurrence of the Delivery Date or Final Condition
Date. Tenant shall be solely responsible for all of the actual direct
third-party costs to construct the Skybridge Work, including any increased
actual third party costs of construction to the extent caused solely by any
interference of the Skybridge Work with the remainder of the construction of the
Base, Shell and Core, which increased costs could not have been reasonably
avoided by Landlord, and subject in all events to Landlord having notified
Tenant in writing prior to incurring any such increased costs (the "Skybridge
Work Costs"), which shall be deducted from the Tenant Improvement Allowance (or
paid directly by Tenant within thirty (30) days of written request, including
the delivery of reasonable supporting documentation, to the extent Tenant
Improvement Allowance funds are not available). The initial estimate of the
Skybridge Work Costs is attached hereto as Exhibit 3.

5.3.Removal of Skybridge. Upon the date that is the earlier of (a) the
expiration or earlier termination of the Lease, as amended, or (b) the date that
Tenant no longer leases the entirety of both the fifth (5th) floors of Building
3 and Building 4, Tenant shall, at Landlord's option (i) cause the removal of
the Skybridge, or (ii) cause the sealing off of the Buildings at the entry point
to the Skybridge (collectively, the "Skybridge Removal Work") and restore all
areas of the Buildings affected by the Skybridge Removal Work. Notwithstanding
the foregoing, Landlord shall have the right to perform the Skybridge Removal
Work, at Tenant's sole cost and expense.

6.California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby reaffirms in full its disclosures set
forth in and restates to Tenant in full the statements contained in Section 24.3
of the Original Lease, which disclosures and statements hereby refer to the
Generator Area as part of the Premises.

7.Tenancies in Buildings and Project. Section 29.15 of the Original Lease is
hereby amended as follows:

7.1.The third sentence is deleted in its entirety and replaced with the
following: "Landlord shall not, without the prior written consent of Tenant,
which may be granted or withheld in Tenant's sole and absolute discretion, enter
into any lease or other occupancy agreement with, or consent to an assignment or
subletting (except in the case of a "permitted transfer" to an affiliate entity
or similar transfer for which Landlord's prior consent is not required) to, any
Tenant Competitor for the entirety of the building within the Project, if and
once constructed, to be known as “Building 5” depicted on the site plan attached
hereto as Exhibit A-1 and located at 1179 Coleman Avenue, San Jose, California
95110 (the "Competitor Restricted Area") (or any portion thereof)."

7.2.The fourth sentence is deleted in its entirety and replaced with the
following: "For purposes hereof, the term "Tenant Competitor" shall mean
Amazon.com, Inc. or any subsidiary of Amazon.com, Inc. if such subsidiary's
primary products or services compete with the products and services offered by
Tenant as its primary business (as reasonably determined by Tenant and as such
products and services may change and expand from time to time)."

7.3.The fifth sentence is deleted in its entirety and replaced with the
following: "Notwithstanding anything herein to the contrary, Landlord shall not
be deemed to have violated the terms of this Section 29.15 if: (i) any tenant or
occupant merges or consolidates with or into, or acquires or is acquired by, any
Tenant Competitor; (ii) Landlord is required to permit such lease pursuant to a
court order; (iii) Landlord, after a reasonable inquiry, in good faith believes
that any prospective tenant is not a Tenant Competitor; or (iv) a Tenant
Competitor leases both (a) the entirety of the Competitor Restricted Area and
(b) two (2) or more additional office buildings in Tranche 2 of the Project
constituting more than 350,000 rentable square feet in the aggregate."

Promptly following the mutual execution and delivery of this Second Amendment,
Landlord shall cause its affiliate, Cap Tranche 2, LLC, to enter into and record
against the Competitor Restricted Area in the Official Records of Santa Clara
County a memorandum that reflects the terms and conditions contained in Section
29.15 of the Original Lease, as amended by this Section 7, in form mutually and
reasonably satisfactory to Landlord and Tenant.

8.Governing Law. This Second Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of California.

 

 

COLEMAN HIGHLINE

 

1173, 1167 & 1161 Coleman Avenue

 

Building 3, 4 and A2

-3-

Roku, Inc.

 

--------------------------------------------------------------------------------

9.Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together will constitute one and the same instrument. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this Second Amendment attached thereto. Landlord
and Tenant agree that electronic signatures, including those delivered by PDF or
signed through the electronic signature system known as "DocuSign", shall have
the same effect as originals. All parties to this Second Amendment waive any and
all rights to object to the enforceability of this Second Amendment based on the
form or delivery of signature.

10.Effect of Second Amendment. Except as amended and/or modified by this Second
Amendment, the Existing Lease is hereby ratified and confirmed and all other
terms of the Existing Lease shall remain in full force and effect, unaltered and
unchanged by this Second Amendment. In the event of any conflict between the
provisions of this Second Amendment and the provisions of the Existing Lease,
the provisions of this Second Amendment shall prevail. Whether or not
specifically amended by the provisions of this Second Amendment, all of the
terms and provisions of the Existing Lease are hereby amended to the extent
necessary to give effect to the purpose and intent of this Second Amendment.

11.No Further Modification. Except as set forth in this Second Amendment, all of
the terms and provisions of the Existing Lease shall remain unmodified and in
full force and effect.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

COLEMAN HIGHLINE

 

1173, 1167 & 1161 Coleman Avenue

 

Building 3, 4 and A2

-4-

Roku, Inc.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed by their duly authorized representatives as of the Second Amendment
Effective Date.

LANDLORD"

CAP OZ 34, LLC

a Delaware limited liability company

 

By:

 

CAP OZ I, LLC,

 

 

a Delaware limited liability company

Its:

 

Sole Member

 

 

 

 

 

By:

 

HS Airport 2, LLC,

 

 

 

 

a California limited liability company

 

 

Its:

 

Manager

 

 

 

 

 

 

 

 

 

By:

 

/s/ Derek K. Hunter, Jr.

 

 

 

 

Name:

 

Derek K. Hunter, Jr.

 

 

 

 

Its:

 

Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"TENANT"

Roku, Inc.

a Delaware corporation

 

By:

 

/s/ Steve Louden

Name:

 

Steve Louden

Its:

 

Chief Financial Officer

 

 

 

By:

 

/s/ Troy Fenner

Name:

 

Troy Fenner

Its:

 

Senior Vice President, HR

 

 

 

 

 

COLEMAN HIGHLINE

 

1173, 1167 & 1161 Coleman Avenue

 

Building 3, 4 and A2

-5-

Roku, Inc.

 

--------------------------------------------------------------------------------

EXHIBIT 1

SKYBRIDGE PLANS AND SPECIFICATIONS

 

 

SHEET

TITLE

DATE

DESCRIPTION

PREPARED BY

 

 

ARCHITECTURAL

 

 

SB-AO.O

COVER SHEET - SKY BRIDGE

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A1.0

SITE PLAN (FOR REFERENCE ONLY)

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A2.0

BLDG 3 AND 4 - 5TH FLOOR PLAN (FOR REFERENCE ONLY)

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A2.1

SKY BRIDGE - FLOOR PLANS

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A3.1

SITE ELEVATIONS (FOR REFERENCE ONLY)

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A3.2

SITE ELEVATIONS (FOR REFERENCE ONLY)

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A3.3

SKY BRIDGE - ELEVATIONS AND SECTIONS

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A3.4

SKY BRIDGE - ELEVATIONS AND SECTIONS

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A3.5

SKY BRIDGE - ELEVATIONS AND SECTIONS

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

SB-A6.1

SKY BRIDGE - REFLECTED CEILING PLANS

4/15/2019

CITY SUBMITTAL

DEVCON

 

 

STRUCTURAL

 

 

SB-S6.2

SKY BRIDGE PLANS AND DETAILS

4/15/2019

CITY SUBMITTAL

NISKIAN MENNINGER

 

 

SB-S6.2A

SKY BRIDGE DETAILS

4/15/2019

CITY SUBMITTAL

NISKIAN MENNINGER

 

 

 

 

 

 

 

COLEMAN HIGHLINE

 

 

1173, 1167 & 1161 Coleman Avenue

 

EXHIBIT 2

Building 3, 4 and A2

 

-1-

Roku, Inc.

 

--------------------------------------------------------------------------------

EXHIBIT 2

ESTIMATE OF SKYBRIDGE WORK COSTS

BUDGET PRICING FOR Tenant Requests (Roku)

 

Project Name:

Coleman Highline

 

 

Project Desc:

Buildings 2, 3 & 4

 

Job No:

18-063

 

Drawings:

N/A

 

Date:

N/A

 

 

TCR 2

Sky Bridge at Building 3 & 4 @ Level 5

 

Total

1

General Conditions.

 

$150,000

2

Staking

 

$11,000

3

Final Clean Up

 

$16,000

4

Concrete Work

 

$100,000

5

Precast Concrete

 

$275,000

6

Structural Steel

 

$2,750,000

7

Metal Decking

 

$40,000

8

Metal Stairs & Railings

 

$140,000

9

Thermal Insulation (Exterior)

 

$95,000

10

Roofing

 

$50,000

11

Flashing & Sheetmetal

 

$60,000

12

Applied Fireproofing

 

$55,000

13

Doors / Frames / Hardware (Excluded)

 

Excluded

14

Glass & Glazing

 

$2,250,000

15

Metal Studs & Drywall Exterior

 

$180,000

16

Flooring (Excluded)

 

Excluded

17

Window Washing Systems (Excluded)

 

Exlcuded

18

Fire Sprinklers

 

$15,000

19

Plumbing

 

$55,000

20

HVAC

 

$110,000

21

Electrical

 

$80,000

22

Blueprinting

 

Excluded

 

Subtotal

 

$6,432,000

 

Contingency: 5%

 

$321,6000

 

Subtotal

 

$6,753,600

 

OH&P: 2.62%

 

$176,944

 

Insurance" .13%

 

$8,780

 

Subtotal

 

$6,939,324

 

Architecture & Engineering

 

 

 

Permit Fee Allowance

 

$149,170

 

 

 

$200,000

 

GRAND TOTAL

 

$7,288,494

 

 

 

 

COLEMAN HIGHLINE

 

 

1173, 1167 & 1161 Coleman Avenue

 

EXHIBIT 3

Building 3, 4 and A2

 

-1-

Roku, Inc.

 